In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Martin, J.), entered March 5, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the defendant made a *521prima facie showing of entitlement to summary judgment by demonstrating that none of its supermarket employees had any knowledge or reason to know of the grease spot on which the plaintiff slipped, or did anything to create the condition (see Meyer v Pathmark Stores, 290 AD2d 423 [2002]). In opposition to the defendant’s motion, the plaintiff failed to raise a triable issue of fact as to whether the defendant created or had actual or constructive notice of the hazardous condition (see Sanchez v Delgado Travel Agency, 279 AD2d 623 [2001]; Becker v Waldbaum, Inc., 221 AD2d 396 [1995]; Kaufman v Man-Dell Food Stores, 203 AD2d 532 [1994]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.